Citation Nr: 1123083	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased, compensable, rating for a bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from to November 1950 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge by way of a videoconference hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his videoconference hearing, the Veteran submitted a report of a November 2010 audiometric examination which could support his claim for an increased rating, except that the examination is not adequate for rating purposes.  Hearing is rated based on a table which considers the average pure sound decibel loss at 1000, 2000, 3000, and 4000 Hertz and speech reception thresholds.  The November 2010 examination is not adequate because it does not provide findings for 3000 Hertz.  Review of the file shows that the November 2010 testing was done by the VA audiologist who did the March 2007 VA audiology consultation and audiometric testing at the Tuscaloosa VA Medical Center (VAMC).  Since this examination is more favorable to the Veteran than the May 2007 audiometric examination done at the Birmingham VAMC, we are asking that the Veteran be scheduled for an examination at the Tuscaloosa VAMC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA audiologic examination for rating purposes at the Tuscaloosa VAMC.  The claims folder should be made available for review in conjunction with the examination.  Audiometric testing, speech reception testing, and any other tests deemed appropriate should be done.  

a.  The examiner should report right and left ear pure tone decibel losses at 1000, 2000, 3000, and 4000 Hertz.   

b.  The examiner should report speech discrimination as measured by use of the Maryland CNC word lists.  

2.  Thereafter, the agency or original jurisdiction should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


